Citation Nr: 0428005	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  96-31 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

In April 1998, the veteran testified at a hearing at the RO.  
In March 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are of record.  

In June 2001, on its own motion the Board raised the issue of 
the adequacy of the substantive appeal and the issue was 
addressed at the hearing in March 2003.  

The Board is now ruling on the adequacy of the substantive 
appeal.  Although the substantive appeal did not contain 
specific arguments relating to errors or fact or law with 
respect to the May 1996 decision, it evinced the veteran's 
intent to perfect the appeal initiated by the notice of 
disagreement after the issuance of the statement of the case.  
While there is statutory authority to dismiss an appeal for 
failure to allege specific error of fact or law, it is 
discretionary and in this case the Board determines that the 
substantive appeal is adequate.  38 C.F.R. § 20.202 (2003).   

For this reason, the Board is proceeding with appellate 
review.  And after a review of the record, the claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


REMAND 

The record contains several inconsistencies that need to be 
addressed before reaching a final decision. 

The DD-214 shows that the veteran served in Vietnam for 12 
months.  The service personnel records contain a document 
that shows that the veteran was in Vietnam from October 1968 
to September 1969.  Another document shows that the veteran 
was assigned to a unit in Vietnam in October 1968 and he was 
transferred to a unit stateside in April 1969.  It is not 
clear whether the veteran returned to Vietnam to complete the 
other six months of his 12-month tour or had other Vietnam 
service that is unaccounted for in the service personnel 
records.  

While in Vietnam, the veteran was initially assigned to HHC, 
3rd Brigade, 82nd Airborne Division, as a photo lab 
specialist.  In February 1969, he was assigned to the 58th 
Signal Company, which was attached to the 3rd Brigade as a 
radio operator. 

In a February 1996 statement, describing the stressful events 
he experienced in service, the veteran stated that in October 
1969, they were over run by the enemy and a lot of men were 
killed.  

On VA examination in February 1998, on history provided by 
the veteran, PTSD was diagnosed. 

In April 1998, the veteran testified that while on guard duty 
on Halloween night in 1968, Tan Son Nhut Air Base was shelled 
and the enemy attacked the perimeter. 

In November 1998, the U. S. Armed Services Center for Unit 
Records Research (CURR) submitted Operation Reports-Lessons 
Learned of the 3rd Brigade, 82nd Airborne Division for the 
period from August 1968 to April 1969 and a Daily Staff 
Journal.  The Daily Staff Journal showed that a rocket attack 
occurred in Saigon on October 31, 1968.  There is no record 
of a rocket attack or other type of attack on Tan Son Nhut 
Air Base for the same period of time. 

As the diagnosis of PTSD was made before the in-service 
stressors were verified and as at least the rocket and 
perimeter attack on Tan Son Nhut in October 1968 has not been 
verified, additional evidentiary development is needed to 
substantiate the veteran's claim.  Under the duty to assist, 
38 C.F.R. § 3.159, the claim is remanded for the following 
action: 
1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate his claim he 
should submit information or 
evidence of the stressful events he 
experienced in Vietnam. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, that is in the custody of 
VA, he should identify the VA 
facility so that the RO can obtain 
the records. 

c.  If he has evidence to 
substantiate his claim, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim. 

2.  Ask the veteran for information or 
evidence about the six month discrepancy 
pertaining to his tour of duty in Vietnam 
and for a more detailed account of the 
stressful events he experienced in 
Vietnam, not previously described.  

3.  If the veteran provides information 
or evidence of additional stressors he 
experienced in Vietnam, request 
verification of the stressors with the U. 
S. Armed Services Center for Unit Records 
Research (CURR). 

4.  After the above development, 
determine whether the record contains 
sufficient medical evidence to decide the 
claim.  If not, obtain a VA examination, 
including psychological testing, to 
determine if the veteran has PTSD related 
to service in Vietnam.  

5.  Thereafter, adjudicate the claim.  If 
the benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




